DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to Appeal Brief filed 5/1/2019.
Claims 1-20 were amended. No Claims were added and none were canceled. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Yamada hereinafter) US Patent Application Publication No. 20080137972 filed July 25, 2007 in view of Vishniac et al. (Vishniac hereinafter) US Patent Application Publication No. 20140258652 filed March 6, 2013 and published Sep. 11, 2014.


splitting the compressed block of data into a leading compressed portion, an outdated portion (Para. 138, Yamada), and a trailing compressed portion, wherein neither the leading compressed portion nor the trailing compressed portion includes the outdated portion of the compressed block of data (Para. 138, lines 3-4, wherein the outdated data presumed to mean a data which has not yet been updated, lacking any further clarification on the meaning of outdated portion of data, Yamada);
creating an updated compressed portion of data to replace the outdated portion of the compressed block of data (Yamada 138, wherein the received and compressed data block as shown in the last three lines of the 138, corresponds to creating an update, Yamada). Yamada discloses the method of updating outdated data, which corresponds to replacing the outdate data and to expedite the prosecution of the application, the Examiner presents Vishniac which disclose creating an update compressed portion of data to replace the outdated portion of the compressed block of data as shown in Para. 0090, wherein the method of deleting historical data which corresponds to outdated and replace it with new compressed data block which corresponds to creating an updated portion. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamada, with the teachings of Vishniac, to replace old data block with the new data block. Modification would 
Regarding Claims 2, 9, and 16, the combination of Yamada in view of Vishniac discloses a method  wherein splitting the compressed block of data into the leading compressed portion, an outdated portion and the trailing compressed portion further comprises:
performing a truncation operation on the compressed block of data (Fig. 4, Yamada); and 
performing an offset truncation operation on the compressed block of data (Para. 80, Yamada).
Regarding Claims 3, 10, and 17, the combination of Yamada in view of Vishniac discloses a method   wherein splitting the compressed block of data into the leading compressed portion an outdated portion and the trailing compressed portion further comprises removing references to the outdated portion from the trailing compressed portion (Col. 9, lines 53-56, wherein the method of updating corresponds to removing, Amit).
Regarding Claims 4, 11, and 18, the combination of Yamada in view of Vishniac discloses a method wherein combining the leading compressed portion, the updated compressed block, and the trailing compressed portion further comprises combining the leading compressed portion, the updated compressed block, and the trailing compressed portion without recompressing any of the portions (Para. 42, Yamada).
Regarding Claims 5, 12, and 19, the combination of Yamada in view of Vishniac discloses a method wherein combining the leading compressed portion, the updated compressed portion of data, and the trailing compressed portion further comprises performing a partial recompression of the leading compressed portion, the updated compressed portion of data, and the trailing compressed portion (Para. 42-43, Yamada).
s 6, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Yamada hereinafter) US Patent Application Publication No. 20080137972 filed July 25, 2007 in view of Vishniac et al. (Vishniac hereinafter) US Patent Application Publication No. 20140258652 filed March 6, 2013 and published Sep. 11, 2014 and further in view of Brashers et al. (Brashers hereinafter) US Patent 8086585 filed Sep. 30, 2008 and issued Dec. 27, 2011.

Regarding Claims 6, 13, and 20, the combination of Yamada in view of Vishniac discloses all the limitations as stated above. However, the combination of Yamada in view of Vishniac is silent with respect to inserting a flush token between the leading compressed portion and the updated compressed portion of data. On the other hand, Brashers discloses the method of inserting a flush token between the leading compressed portion and the updated compressed block as shown in Col. 12, lines 16-19. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamada, in view of Vishniac with the teachings of Brashers to insert a flush token between the leading compressed portion and the updated compressed portion of data as shown in Col. 13, lines 58-61, Brashers. Modification would have been obvious to one of ordinary skill in the art to permit a riser of a token for different extent of the minimum size as shown in Col. 12, lines 19-20.
Regarding Claims 7, and 14, the combination of Yamada in view of Vishniac and further in view of Brashers discloses a method wherein combining the leading compressed portion, 
Conclusion
Other art considered not applied;
Florencio US Patent No. 5933195
Yu et al. 2015/0106556
Abe et al. 20150146317
Callard et al. 20150319268
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 15, 2021